Case: 1:19-cr-00385-CAB Doc #: 1-1 Filed: 06/03/19 1 of 5. PagelD #: 2

AFFIDAVIT
Your Affiant, Adam T. Lane, deposes and states:

1. Your Affiant is a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (“ATF”), United States Department of Justice, and has been so employed
since August of 2018. Prior to becoming a Special Agent with ATF, your Affiant was a
Special Agent and Trainee with the United States Secret Service from October 2017
through August 2018. Your affiant was also a St. Louis County Police Officer from
December 2007 to October 2017. Your Affiant has completed the St. Louis County
Police and Municipal Academy, the Federal Criminal Investigator Training Program, the
United States Secret Service Special Agent Basic Training Academy in Beltsville
Maryland, and the ATF Special Agent Basic Training at the Federal Law Enforcement
Training Center in Glynco, Georgia. In addition to the firearms, arson, and explosives
related training received in these courses, your Affiant has also conducted and
participated in numerous investigations involving firearms, firearms trafficking, and
narcotics.

PROBABLE CAUSE
A. May 20, 2019 - 6173 Turney Road, Garfield Heights, Ohio

2. On May 20, 2019, Garfield Heights Police Department (GHPD) arrested Alfred WERMAN
(WERMAN) after violating an order of protection that barred WERMAN from the above
residence (Garfield Heights Municipal Court #CRB1901312). WERMAN was arrested

without incident while exiting the rear door of the above residence.
* Case: 1:19-cr-00385-CAB Doc #: 1-1 Filed: 06/03/19 2 of 5. PagelD #: 3

3. On April 27, 2019, GHPD arrested WERMAN at 6173 Turney Road for Domestic Violence
and Having Weapons While Under Disability charges (Cuyahoga County CR-19-639585-
A). During this incident, WERMAN was found to be in possession of a Ruger Pistol. An
order of protection was issued against WERMAN through the Cuyahoga County Sheriff's
Office on May 2, 2019, which barred him from the above residence.

4. On May 20, 2019, ATF Special Agent (SA) Adam Lane and SA Cory Miles interviewed
Sarah Werman and her father Alfred Werman Sr. at 6187 Turney Road. Sarah Werman
was identified as the purchaser of the Ruger firearm that was recovered from WERMAN
during his arrest on April 27, 2019. While interviewing Sarah Werman about the
purchase of the firearm, her father Werman Sr., joined the conversation. Werman Sr.
advised SA Lane that earlier in the day and prior to his son’s arrest on May 20, 2019,
WERMAN had left a firearm in the residence at 6173 Turney Road. Werman Sr. stated
the firearm was now located inside his residence located at 6187 Turney Road. Werman
Sr. stated the firearm was found by his daughter, Sarah Werman, shortly after
WERMAN’s arrest. Werman Sr. stated he wished to relinquish the pistol to the custody
of law enforcement agents/officers.

5, Sarah Werman advised SA Lane and SA Miles that after WERMAN’s arrest earlier in the
day (May 20, 2019) she cleaned out his car, which was parked at 6173 Turney Road.
Sarah stated she found bullets and gun cleaning supplies in the vehicle. Sarah Werman
stated she then spoke with WERMAN’s step daughter, identified as Roanna Harris, who
advised Sarah Werman that WERMAN had left a firearm in the residence (6173 Turney

Road) prior to his arrest earlier in the day (May, 20, 2019). Sarah Werman stated Harris
Case: 1:19-cr-00385-CAB Doc #: 1-1 Filed: 06/03/19 30f5. PagelD #: 4

led her to the kitchen of the residence and then showed her a firearm which had been
placed within a metal pot located in a ground level cabinet. Sarah Werman then brought
the firearm to her father’s residence, located at 6187 Turney Road.

. Garfield Heights Police Officer (PO) Krejci responded to 6187 Turney Road. SA Lane
advised PO Krejci of his investigation. Werman Sr. led PO Krejci and SA Lane into
residence. PO Krejci and SA Lane followed Werman Sr. to the living room area of the
residence. Werman Sr. opened a closet and retrieved a plastic bag. PO Krejci and SA
Lane walked outside with Werman Sr. An examination of the plastic bag revealed it
contained a firearm, described as a Sig Sauer semi-automatic pistol, Model P226, .40
caliber, bearing a Serial Number of U642630. The plastic bag also contained a box of .40
caliber Blazer ammunition (45 rounds), and gun cleaning supplies. PO Krejci conducted a
records check of the firearms serial number, which revealed the firearm had been
reported stolen from the City of Cleveland Ohio. PO Krejci took custody of the firearm.

. On May 20, 2019, SA Lane and SA Miles responded to the Garfield Heights Jail. Upon
arrival SA Lane and SA Miles contacted WERMAN. SA Lane advised WERMAN of his
Miranda rights, which he waived. WERMAN stated he was an alcoholic and drug abuser.
WERMAN acknowledged he was aware he could not possess firearms due to his
previous felony convictions. Said interview was recorded as WERMAN was in custody at
the time.

. WERMAN was asked about the Sig Sauer, described above, located at 6173 Turney Road
by his sister Sarah Werman. WERMAN acknowledged the firearm (Sig Sauer) belonged

to him and advised both ATF Special Agents that he purchased it the day before on May
12.

13.

Case: 1:19-cr-00385-CAB Doc #: 1-1 Filed: 06/03/19 4 of 5. PagelD #: 5

19, 2019. WERMAN stated he purchased the Sig Sauer for $10.00 from a friend.
WERMAN acknowledged that earlier on the same date (May 20, 2019) he was arrested
by the Garfield Heights Police Department for violation of an order of protection.
WERMAN stated that prior to being arrested he placed the firearm into a pot in the

kitchen to avoid detection.

B. May 29, 2019 - Interstate Nexus Determination

On May 29, 2019, ATF Interstate Nexus Expert Special Agent Cory Miles examined the
aforementioned firearm and ammunition. Special Agent Miles advised your affiant that
the firearm and ammunition was not manufactured in the State of Ohio. Thus, the
aforementioned firearm and ammunition traveled in interstate commerce to be found
in the state of Ohio.

C. CONCLUSION
Based upon the above listed facts and circumstances, your Affiant believes and asserts
that there is probable cause to believe on May 20, 2019, WERMAN did unlawfully,
knowingly possess, a firearm and ammunition in and affecting interstate commerce
after having been convicted of a crime punishable by imprisonment for a term
exceeding one year, in violation of Title 18, U.S.C., Section 922(g)(1). WERMAN was
previously convicted of Burglary, a second-degree felony, in Cuyahoga County Common
Pleas Court case #CR-10-544713-B, and three counts of Having Weapons While Under
Disability, a third-degree felony, in Cuyahoga County Common Pleas Court case #CR-18-

630121-A.
Case: 1:19-cr-00385-CAB Doc #: 1-1 Filed: 06/03/19 5 of 5. PagelD #: 6

14. The above violations were committed in the Northern District of Ohio, Eastern Division.

Your Affiant requests that an arrest warrant be issued for Alfred WERMAN.

Dts U

Adam Lane, SpecialAgent
Bureau of Alcohol, Tobacco, Firearms and
Explosives

 

gop
day of June.

KLéebe e
Honofabledonathan créer g
United States Magistrate Judge

Northern District of Ohio
Eastern Division

Sworn to and subscribed before me this
